42 N.J. 323 (1964)
200 A.2d 493
THE STATE OF NEW JERSEY, PLAINTIFF-PETITIONER,
v.
JAMES J. PATTON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 17, 1964.
Decided May 18, 1964.
Mr. Norman Heine argued the cause for the appellant (Mr. Stephen M. Gretzkowski, Jr., on the brief).
Mr. James J. Casby, Jr., argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed by Judge Foley in the Superior Court, Appellate Division.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.